Title: From Thomas Jefferson to Nicholas Reib, 9 April 1802
From: Jefferson, Thomas
To: Reib, Nicholas


            Sir
              Washington Apr. 9. 1802.
            On the reciept of your letter of Mar. 27. I had a thorough examination of your case made. the inclosed papers will shew you the result and that the Executive having done in it every thing which the law authorises, no applications to them can be of any avail to you. I return you the papers inclosed in your letter to me. Accept my best wishes.
            Th: Jefferson
          